Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-9, filed 07/22/2022, with respect to claims 1-13 have been fully considered and are persuasive.  The rejection of claims 1-13 has been withdrawn. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 12-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Noguchi (JP2006254534).
	As to independent claim 1, Noguchi teaches a gear motor (22) comprising a housing (2), comprising an electric motor including a stator assembly (22S) and a rotor (22R) driving a reduction gear train having a plurality of intermediate stages (11, 12, 13) each including a shaft (2h, 2i, 2j) coupled to a toothed wheel (11a, 12a, 13a) and a toothed gear (11b,12b,13b) and an output stage (14) including a shaft (14g) coupled to a wheel (14d) and a coupling component (14g), said shafts (2h,2i,2j, 14c) of said rotor (22R), of said intermediate stages (11, 12, 13) and of said output wheel  (14d) being parallel, said gear motor (22) further comprising a printed circuit (21) transversely positioned above said stator assembly (22S), characterized in that said wheel (14d) of said output stage (14) is being positioned above a portion of said stator assembly (22S), the , said shafts (2h, 2i, 2jof said intermediate stages (11, 12, 13) being located in the zone of the housing (2) located on the opposite side, relative to a transverse vertical plane (see figures 1, 2 and 6), of the zone comprising said shaft (see figure 1 and 6) of said rotor (22R) and of said shaft (14g) of said output wheel (14d) as shown in figures 1, 2 and 6.  
As to claim 12/1, Noguchi teaches wherein a reduction ratio of each said stage (11, 12, 13) is between 3 and 6 as shown in figures 1 and 6
As to claim 13/1, Noguchi teaches comprising three intermediate stages (11,12,13) and in that a total reduction ratio is between 200 and 600 as shown in figures 1 and 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi (JP2006254534) as applied in claim 1 above, and further in view of Adler (WO2018060630).
As to claim 2/1, Noguchi teaches the claimed limitation as discussed above except wherein said stator assembly has at least two stator extensions being poles each carrying one winding, and a semi-annular closure zone, and said wheel of the output stage is positioned above a portion of at least one of said stator extensions and of said windings.
However Adler teaches  said stator assembly (6) has at least two stator extensions being poles (see figure 1) each carrying one winding, and a semi-annular closure zone (see figure 1), and said wheel of the output stage (RDS) is positioned above a portion of at least one of said stator extensions and of said windings as shown in figures 1a, and 3, for the advantageous benefit of providing a very compact and robust solution, to significantly reduce the connection.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Noguchi by using said at least two circuit boards are arranged by discrete functions of said controller assembly, as taught by Adler, to provide a very compact and robust solution, to significantly reduce the connection.

As to claim 3/1, Noguchi in view of Adler teaches the claimed limitation as discussed above except wherein: said stator assembly includes three stator extensions in the form of which include poles offset two-by-two by 60, a semi-annular closure zone extending over 240º and a rotor driving a reduction gear train having a plurality of intermediate stages each composed of a shaft of said shafts are coupled to a gear and a wheel, and said output stage (RDS) includes said shaft coupled to said wheel and a coupling component; said gear motor further comprising an electronic circuit equipped with at least one electromagnetic probe for detecting the configured to detect magnetic flux generated by said rotor, transversely positioned above said stator; said wheel of said output stage being positioned above one of said stator extensions, where said shafts of said intermediate stages are located on an arc in the zone of the housing complementary to said zone 5comprising said rotor and said shaft of the output stage where said zone is located on the opposite side, relative to a transverse vertical plane of said zone comprising said shaft of said rotor and of said output wheel.
However Adler teaches  wherein: said stator assembly (6) includes three stator extensions (see figure 1) in the form of which include poles (see figure 1) offset two-by-two by 60 (see figure 1), a semi-annular closure zone (see figure 1) extending over 240º and a rotor (see figure 1, 4) driving a reduction gear train having a plurality of intermediate stages (M1, M2, M3) each composed of a shaft (see figures 1a, 3a) of said shafts are coupled to a gear and a wheel (see figures 1a, 3a), and said output stage (RDS) includes said shaft coupled to said wheel and a coupling component; said gear motor further comprising an electronic circuit equipped with at least one electromagnetic probe (9) for detecting the configured to detect magnetic flux generated by said rotor, transversely positioned above said stator; said wheel of said output stage (RDs) being positioned above one of said stator extensions, where [[the]] said shafts of said intermediate stages (M1, M2, M3) are located on an arc in the zone of the housing (3) complementary to said zone 5comprising said rotor (4) and said shaft of the output stage (RDS) where said zone is located on the opposite side, relative to a transverse vertical plane (see figure 3a) of said zone comprising said shaft (a1) of said rotor (4) and of said output wheel (see figure 3a) as shown in figures 1 and 3a, for the advantageous benefit of providing a very compact and robust solution, to significantly reduce the connection.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Noguchi in view of Adler by using said stator assembly includes three stator extensions in the form of which include poles offset two-by-two by 60, a semi-annular closure zone extending over 240º and a rotor driving a reduction gear train having a plurality of intermediate stages each composed of a shaft of said shafts are coupled to a gear and a wheel, and said output stage (RDS) includes said shaft coupled to said wheel and a coupling component; said gear motor further comprising an electronic circuit equipped with at least one electromagnetic probe for detecting the configured to detect magnetic flux generated by said rotor, transversely positioned above said stator; said wheel of said output stage being positioned above one of said stator extensions, where said shafts of said intermediate stages are located on an arc in the zone of the housing complementary to said zone 5comprising said rotor and said shaft of the output stage where said zone is located on the opposite side, relative to a transverse vertical plane of said zone comprising said shaft of said rotor and of said output wheel, as taught by Adler, to provide a very compact and robust solution, to significantly reduce the connection.
As to claim 4/1, Noguchi in view of Adler the claimed limitation as discussed above except wherein  a ratio between a length and a width of said housing without a connector or an attachment member, is between 0.8 and 1.2.
 However Adler teaches wherein  a ratio between a length and a width of said housing (3) without a connector or an attachment member, is between 0.8 and 1.2 as shown in figure 3a, for the advantageous benefit of providing a very compact and robust solution, to significantly reduce the connection.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Noguchi in view of Adler by using a ratio between a length and a width of said housing without a connector or an attachment member, is between 0.8 and 1.2, as taught by Adler, to provide a very compact and robust solution, to significantly reduce the connection.
.
As to claim 5/1, Noguchi in view of Adler the claimed limitation as discussed above except wherein said printed circuit is equipped with at least one magnetism-sensitive probe configured to detect magnetic flux generated by said rotor.
However Adler teaches wherein said printed circuit (8) is equipped with at least one magnetism-sensitive probe (9) configured to detect magnetic flux generated by said rotor (4) as shown in figure 3a, for the advantageous benefit of providing a very compact and robust solution, to significantly reduce the connection.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Noguchi in view of Adler by using said printed circuit is equipped with at least one magnetism-sensitive probe configured to detect magnetic flux generated by said rotor, as taught by Adler, to provide a very compact and robust solution, to significantly reduce the connection.
.  
As to claim 6/1, Noguchi in view of Adler teaches the claimed limitation as discussed above except wherein said printed is positioned in a plane above said zone comprising said stator assembly and said wheel of  said third intermediate stage, and beneath said zone comprising said wheel of said first intermediate stage and of said output wheel.
However Adler teaches  wherein said printed circuit  (8) is positioned in a plane above said zone comprising said stator assembly (6) and said wheel of  said third intermediate stage (M3), and beneath said zone comprising said wheel of said first intermediate stage (M1) and of said output wheel (RDS) as shown in figure 3a, for the advantageous benefit of providing a very compact and robust solution, to significantly reduce the connection.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Noguchi in view of Adler by using said printed is positioned in a plane above said zone comprising said stator assembly and said wheel of  said third intermediate stage, and beneath said zone comprising said wheel of said first intermediate stage and of said output wheel, as taught by Adler, to provide a very compact and robust solution, to significantly reduce the connection.

As to claim 7/1, Noguchi in view Adler teaches the claimed limitation as discussed above except wherein said printed circuit  has a cutout for passage of said wheel of said second intermediate stage.
However Adler teaches wherein said printed circuit  (8) has a cutout for passage of said wheel of said second intermediate stage (M2) as shown in figure 3a, for the advantageous benefit of providing a very compact and robust solution, to significantly reduce the connection.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Noguchi in view of Adler by using said printed circuit  has a cutout for passage of said wheel of said second intermediate stage, as taught by Adler, to provide a very compact and robust solution, to significantly reduce the connection.
 
As to claim 8/1, Noguchi in view Adler teaches the claimed limitation as discussed above except wherein said printed circuit  has an additional magnetism- sensitive probe positioned facing a displacement zone of a permanent magnet attached to a lower surface of said wheel of said output stage (RDS).
However Adler teaches wherein said printed circuit (8) has an additional magnetism- sensitive probe (9) positioned facing a displacement zone of a permanent magnet attached to a lower surface of said wheel of said output stage (RDS) as shown in figure 3a,  for the advantageous benefit of providing a very compact and robust solution, to significantly reduce the connection.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Noguchi in view of Adler by using said printed circuit  has a cutout for passage of said wheel of said second intermediate stage, as taught by Adler, to provide a very compact and robust solution, to significantly reduce the connection.
 
As to claim 9/1, Noguchi in view Adler teaches the claimed limitation as discussed above except teaches wherein said printed circuit extends transversely in a zone comprising said shaft of said rotor and of said output wheel.
Adler teaches wherein said printed circuit (8) extends transversely in a zone comprising said shaft (a1) of said rotor (4) and of said output wheel (M2) as shown in figure 3a,  for the advantageous benefit of providing a very compact and robust solution, to significantly reduce the connection.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Noguchi in view of Adler by using said printed circuit  has a cutout for passage of said wheel of said second intermediate stage, as taught by Adler, to provide a very compact and robust solution, to significantly reduce the connection.
 
As to claim 10/1, Noguchi in view of Adler teaches the claimed limitation as discussed above except wherein said cover has hollow projections forming the comprising guide bearings of said shafts of  said rotor, of said intermediate stages and of said shaft of  said output stage (RDS).
However Adler teaches wherein said cover (2 has hollow projections forming the comprising guide bearings of said shafts of  said rotor (4), of said intermediate stages (M1, M2, M3) and of said shaft of  said output stage (RDS) as shown in figure 1b, for the advantageous benefit of providing a very compact and robust solution, to significantly reduce the connection.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Noguchi in view of Adler by using said cover has hollow projections forming the comprising guide bearings of said shafts of  said rotor, of said intermediate stages and of said shaft of  said output stage (RDS), as taught by Adler, to provide a very compact and robust solution, to significantly reduce the connection.
 
As to claim 11/10, However Noguchi in view of Adler teaches the claimed limitation as discussed above except said projections are surrounded by ribs at least one of which is oriented along a direction of lateral forces applied to a respective shaft.
However Adler teaches wherein said projections are surrounded by ribs (see annotated figure 1b) at least one of which is oriented along a direction of lateral forces applied to a respective shaft as shown in figure 1b,  for the advantageous benefit of providing a very compact and robust solution, to significantly reduce the connection.

    PNG
    media_image1.png
    422
    488
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Noguchi in view of Adler by using said projections are surrounded by ribs at least one of which is oriented along a direction of lateral forces applied to a respective shaft, as taught by Adler, to provide a very compact and robust solution, to significantly reduce the connection.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Weaver (CN1170219) teaches said wheel of said output stage is being positioned above a portion of said stator assembly, said shafts said intermediate stages being located in the zone of the housing located on the opposite side, relative to a transverse vertical plane, of the zone comprising said shaft of said rotor and of said shaft of said output wheel as claimed in claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        September 1, 2022